

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.20
 
 
FIRST AMENDMENT TO THE CHANGE IN CONTROL AGREEEMENT
Effective April 6, 2009 between Central Vermont Public Service
Corporation and __________________(“Executive”)
 
WHEREAS, on April 6, 2009, Central Vermont Public Service Corporation (the
“Company”) and Executive entered into Change in Control Agreement (the “Existing
CIC Agreement”);
 
WHEREAS, each of the Existing CIC Agreements is set to expire on April 5, 2012;
 
WHEREAS, the Company and Executive believe that it would be in their best
interest to extend the Existing CIC Agreements on their current terms in the
normal course of business; and
 
WHEREAS, the Company has the consent of Gaz Métro Limited Partnership (“Gaz
Métro”) under the Agreement and Plan of Merger among the Company, Danaus Vermont
Corp. and Gaz Métro dated July 11, 2011 to renew or extend the Change in Control
Agreements with its senior executives on terms and subject to conditions
substantially similar to the terms and conditions of the Existing CIC
Agreements.
 
NOW THEREFORE in consideration of the premises and the mutual covenants herein
contained, Company and Executive hereby agree to the following Amendment:
 
Section 2(A) of the Existing CIC Agreement shall be amended to read as follows:
 
(A)  
In General.  This Agreement shall become effective on the date hereof and shall
continue in

 
 
effect until April 5, 2015, provided that if the Executive shall die or a
Termination Date shall

 
 
occur prior to a Change in Control, this Agreement shall terminate on the
earlier of the date

 
 
of Executive’s death or the Termination Date.

 
Except as hereby amended, the Agreement shall remain unchanged and in full force
in effect until terminated pursuant to its terms.
 
DATED at Rutland, Vermont this           day of
                                      .
 
IN PRESENCE OF:
 
                                           
 
                                                        
Witness
 
Executive
         
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
     
                                            
 
By                                                    
Witness
 
William Sayre
Chairperson of the Board

 

 
 

--------------------------------------------------------------------------------

 
